Decree affirmed. This is an appeal from a final decree of the Superior Court under G. L. c. 40A, § 21, as amended, which annulled a decision of the board of appeals of Duxbury as in excess of its authority. The board’s decision denied the plaintiff permission to build a dwelling house giving as a reason that there would be a violation of a zoning by-law relating to minimum size and frontage of lots. The by-law is unique, and the only question is one of its individual interpretation. We are of opinion that the judge made the right interpretation.